Citation Nr: 1646805	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  10-32 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for fatigue, muscle pain, joint pain, headaches, memory loss, concentration trouble and chronic sore throats due to a qualifying chronic disability (to include chronic fatigue syndrome).


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to September 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board has recharacterized the issue on appeal to better reflect the Veteran's contention.

In April 2014 the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for further development.  The matter has since returned to the Board.

The Veteran provided testimony at a hearing before the undersigned Acting Veterans Law Judge (VLJ) in January 2013.  A transcript of this hearing is of record.

The issues of entitlement to service connection for a disability manifested by joint pain, to include as due to an undiagnosed illness; disability manifested by muscle pain, to include as due to an undiagnosed illness; disability manifested by headaches, to include as due to an undiagnosed illness; disability manifested by chronic sore throats, to include as due to an undiagnosed illness; and a disability manifested memory loss and/or concentration trouble, to include as due to an undiagnosed illness have been raised by the record during the Veteran's January 2013 Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Upon review of the record, the Board finds further evidentiary development is required prior to the adjudication of the Veteran's claim of entitlement to chronic fatigue syndrome, to include as due to an undiagnosed illness. 

Pursuant to the April 2014 Board remand, the Veteran was afforded a VA Gulf War examination in July 2014.  The 2014 VA examiner opined that the Veteran did not have a current diagnosis of chronic fatigue syndrome.  It was highlighted that the Veteran's primary symptom was fatigue and that the Veteran did have a diagnosis of daytime fatigue syndrome with a date of diagnosis in the 1990s.  The VA examiner opined that the daytime fatigue syndrome was a diagnosable chronic multisymptom illness with a partially explained etiology.  In this regard, the VA examiner essentially attributed the Veteran's daytime fatigue syndrome to his service-connected obstructive sleep apnea.  Further, the symptom of fatigue was possibly impacted by other factors such as excessive alcohol intake, obesity and mental health issues (including his service-connected major depression).  

For symptoms that could not be associated with a known diagnosis, identified in the VA examination report as muscle pain and joint pain (memory loss deferred to mental health), the examiner was asked to provide an opinion as to whether there was an objective indication of a chronic disability manifested.  The examiner stated that an opinion could not be provided without resorting to speculation which was caused by a deficiency in the state of general medical knowledge.  In support of this finding, instead of addressing symptoms not associated with a known diagnosis (muscle pain and joint pain), the VA examiner only discussed the symptom of fatigue; a symptom he already stated was a multisymptom illness with a partially explained etiology.  Here, the Board finds that the VA examiner did not adequately address whether or not the Veteran has a qualifying chronic disease.  

After careful review of the record, the Board finds that remand for another VA opinion is necessary to decide the claim.  38 C.F.R. § 3.159 (c)(4).  The VA examination did not adequately address any symptom reported other than fatigue.  The Board accepts the Veteran's complaints as competent and credible; however, as the record stands, the Board is unable to ascertain whether the Veteran meets the requirements for service connection under 38 C.F.R. § 3.317 based on Gulf War service.  Therefore, remand for a VA medical opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  After efforts to obtain and associate with the file any additional treatment records, provide the claims folder to an appropriate VA examiner (other than physician who conducted the July 2014 Gulf War examination to assess whether the Veteran has a qualifying chronic disability (to include, but not limited to, chronic fatigue syndrome).   An examination is not necessary unless determined to be by the VA examiner.  

All relevant records, including a copy of this remand and any records obtained pursuant to this remand must be sent to the examiner for review.

The examiner should answer the following inquiries/requests:

(a)  Is it as likely as not (50 percent or greater probability) that the Veteran's complaints of fatigue, headaches, muscle pain, joint pain and memory loss/concentration trouble and chronic sore throats are due to a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War.

Specifically, the physician should opine on whether there are objective indications of any joint, muscle, fatigue, memory loss/concentration trouble and/or throat problems due to (a) an undiagnosed illness; or (b) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms.  The electronic claims files along should be reviewed by the physician.  The Veteran's history should be accepted as truthful unless otherwise shown by the record.  

(b)  For any symptom associated with a known clinical diagnosis, is it at least as likely as not (50 percent or greater probability) that the disorder had its onset during the Veteran's military service or is otherwise related to his military service.  

A complete rationale for all opinions is required.  Reconcile the above opinion with any conflicting medical evidence of record, including any clarifications regarding the July 2014 VA Gulf War examination.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran (including his reports of a continuity of symptomatology in the years since service) must be specifically acknowledged and considered in formulating any opinions.

2.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and must be advised of the possible adverse consequences of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2015).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

3.  If the determination remains adverse to the Veteran, the Veteran and his representative should be provided with a supplemental statement of the case and allowed an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





